

116 S1902 IS: Stop Tip-overs of Unstable, Risky Dressers on Youth Act
U.S. Senate
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1902IN THE SENATE OF THE UNITED STATESJune 19, 2019Mr. Casey (for himself, Ms. Klobuchar, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Consumer Product Safety Commission to promulgate a consumer product safety rule for
			 free-standing clothing storage units to protect children from tip-over
			 related death or injury, and for other purposes.
	
 1.Short titleThis Act may be cited as the Stop Tip-overs of Unstable, Risky Dressers on Youth Act or the STURDY Act. 2.Consumer product safety standard to protect against tip-over of free-standing clothing storage units (a)Free-Standing clothing storage unit defined (1)In generalIn this section, the term free-standing clothing storage unit means any piece of furniture manufactured in the United States or imported for use in the United States that is intended for the storage of clothing, including furniture items that—
 (A)are commonly referred to as a chest, door chest, chest of drawers, dresser, or bureau; or (B)may contain a chest, door chest, chest of drawers, dresser, or bureau.
 (2)CPSC definitionThe Consumer Product Safety Commission may adjust the definition under paragraph (1) if the Commission determines that inclusion of additional furniture items is reasonably necessary to protect public health and safety.
				(b)Consumer product safety standard required
 (1)In generalExcept as provided in subsection (c)(1), not later than 1 year after the date of the enactment of this Act, the Consumer Product Safety Commission shall—
 (A)in consultation with representatives of consumer groups, clothing storage unit manufacturers, and independent child product engineers and experts, examine and assess the effectiveness of any voluntary consumer product safety standards for free-standing clothing storage units; and
 (B)in accordance with section 553 of title 5, United States Code, promulgate a final consumer product safety standard for free-standing clothing storage units to protect children from tip-over-related death or injury that includes—
 (i)tests that require the use of weight to simulate children up to 72 months of age using the most recent anthropometric data;
 (ii)tests or testing that more closely simulate real world use including to account for impact on clothing storage unit stability of carpeting, drawers with items in them, multiple open drawers, and dynamic force;
 (iii)testing of all clothing storage units, including those under 30 inches in height; and (iv)warning requirements that—
 (I)strengthen requirements for permanency and conspicuous placement now in ASTM F2057–17; and (II)revise the message panel text of ASTM F2057–17 to make more understandable, consistent with typical clothing storage unit use, and written to motivate consumer compliance.
 (2)Treatment of standardA consumer product safety standard promulgated under paragraph (1) shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).
				(c)Subsequent rulemaking
 (1)In generalAt any time subsequent to the publication of a consumer product safety standard under subsection (b)(1), the Consumer Product Safety Commission may initiate a rulemaking, in accordance with section 553 of title 5, United States Code—
 (A)to modify the requirements of the consumer product safety standard described in subsection (b)(1); or
 (B)to include any additional provision in such consumer product safety standard that the Commission determines is reasonably necessary to protect public health or safety.
 (2)Treatment of rulesAny rule promulgated under paragraph (1) shall be treated as a consumer product safety rule promulgated under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058).